In a negligence action to recover damages for personal injuries, etc., the defendant Pappas and Pappas, etc., appeals from an order of the Supreme Court, Kings County (Rader, J.), dated June 6, 1986, which denied its motion for summary judgment dismissing the complaint as against it.
Ordered that the order is affirmed, with costs.
We agree with the court that the existence of triable issues of fact preclude an award of summary judgment in favor of the defendant Pappas and Pappas (see, Freeman v Easy Glider Roller Rink, 114 AD2d 436; Braithwaite v Grand Union Co., 22 AD2d 941). Brown, J. P., Niehoff, Eiber and Sullivan, JJ., concur.